Citation Nr: 1514614	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  10-38 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a lower back disability.

2.  Entitlement to service connection for a wrist disability.

3.  Entitlement to service connection for a bilateral shoulder disability.

4.  Entitlement to service connection for a left ear hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel

INTRODUCTION

The Veteran had active duty from April 1987 to June 1995.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas RO.

The Board observes that the February 2009 rating decision denied service connection for bilateral hearing loss, which was subsequently separated into right ear and left ear hearing loss.  Entitlement to service connection for right ear hearing loss was granted in a November 2014 rating decision, such that it is no longer on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his September 2010 substantive appeal the Veteran requested a videoconference hearing with the Board.  On March 19, 2015 the Veteran's representative requested that the Veteran's case be remanded because he requested a hearing, has not withdrawn that request, and has not had a hearing.  Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.703, 20.704 (2014).  The Board notes that the Veteran was scheduled for a hearing on March 12, 2015, although it is unclear from the record if the Veteran was given notice of his hearing.  There is an internal notation suggesting that the Veteran may have cancelled his hearing; however, the official claims file does not contain any documentation that the Veteran cancelled his hearing.  In light of the above, a remand of these issues is necessary to afford the Veteran his requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing with a Veterans Law Judge at the earliest available opportunity in accordance with applicable procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




